Title: From Thomas Jefferson to Joseph H. Nicholson, 20 November 1804
From: Jefferson, Thomas
To: Nicholson, Joseph H.


                  
                     Nov. 20. 04
                  
                  Th: Jefferson presents his salutations to mr Nicholson and will furnish him with the information desired respecting gunboats. in the message it was considered as prudent to place the paragraph respecting insults in our harbors, & that on gunboats as far apart as the frame of the message would bear, that they might not appear in connection as a menace, nor bring any of the measures into collision with the pride of Gr. Britain. he refers it to the consideration of mr Nicholson whether for the same reason it will not be better to have them in separate bills. it is better to avoid giving unnecessary umbrage where the same effect can be produced without doing it. it appears to me that the gunboats may well stand in a bill by themselves, & be considered merely as a continuation of the views of the former act on the same subject.
               